Exhibit 10.3
TELEFLEX INCORPORATED
DEFERRED COMPENSATION PLAN
Amended and Restated Effective January 1, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND GENERAL PROVISIONS
    1  
1.1 Definitions
    1  
(a) Account
    1  
(b) Administrative Committee
    1  
(c) Beneficiary
    1  
(d) Board
    1  
(e) Bonus
    1  
(f) Change of Control
    1  
(g) Code
    2  
(h) Committee
    2  
(i) Compensation
    2  
(j) Corporation
    3  
(k) Director
    3  
(l) Effective Date
    3  
(m) Eligible Employee
    3  
(n) Employee
    3  
(o) ERISA
    3  
(p) Employer
    3  
(q) Exchange Act
    3  
(r) Participant
    3  
(s) Performance-Based
    3  
(t) Plan
    4  
(u) Plan Year
    4  
(v) Qualified Plan
    4  
(w) Reporting Person
    4  
(x) Separation from Service or Separate from Service
    4  
(y) Shares
    5  
(z) Specified Employee
    5  
(aa) Total Disability or Totally Disabled
    5  
(bb) Unforeseeable Emergency
    5  
1.2 General Provisions
    5  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
ARTICLE II PARTICIPATION AND COMPENSATION DEFERRALS
    5  
2.1 Eligibility
    5  
2.2 Director Compensation Deferrals
    6  
(a) Initial Election
    6  
(b) Annual Election
    6  
(c) Election Procedure
    6  
2.3 Eligible Employee Compensation Deferrals
    6  
(a) Initial Election
    6  
(b) Annual Election
    6  
(c) Election Procedure
    7  
2.4 Deferral of Equity-Based Compensation
    7  
(a) Restricted Stock and Restricted Stock Units
    7  
(b) Dividends and Stock Splits
    8  
2.5 Additional Rules Relating to Deferral Elections
    8  
(a) Irrevocable Elections
    8  
(b) Permitted Deferral Amount
    8  
(c) Automatic Suspension
    9  
2.6 Employer Matching Contributions
    9  
2.7 Employer Non-Elective Contributions
    9  
2.8 Prior Plan Credits
    10  
2.9 Deferred Benefits
    10  
2.10 Eligibility List; Suspension of Active Participation
    10  
2.11 Termination of Participation
    10  
2.12 Participation by Other Employers
    10  
2.13 Reemployed or Transferred Participants
    11  
ARTICLE III VESTING
    11  
3.1 Vesting
    11  
3.2 Confidentiality and Non-Competition Agreement
    12  
ARTICLE IV ACCOUNTS AND INVESTMENTS
    12  
4.1 Record of Account
    12  
4.2 Investments
    13  
4.3 Special Rules Applicable to Investments in Shares
    13  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
ARTICLE V DISTRIBUTIONS
    15  
5.1 Time of Payment
    15  
5.2 Form of Payment
    15  
5.3 Changing the Time and/or Form of Payment
    16  
5.4 Distribution upon Death
    16  
5.5 Special Rules for Prior Plan Credits
    16  
5.6 Lump Sum Distribution of Small Amounts or upon a Change of Control
    17  
5.7 Withdrawals for Unforeseeable Emergency
    17  
5.8 Acceleration of Payment
    17  
(a) Domestic Relations Order
    17  
(b) Employment Taxes
    18  
(c) Payment of State, Local or Foreign Taxes
    18  
(d) Income Inclusion under Code Section 409A
    18  
(e) Certain Offsets
    18  
(f) Bona fide disputes as to a right to a payment
    18  
(g) Plan termination or liquidation
    18  
(h) Other Permissible Reasons
    18  
5.9 Delay of Payment
    19  
(a) Specified Employees
    19  
(b) Compensation Deduction Limits
    19  
(c) Federal Securities Laws or Other Applicable Law
    19  
(d) Bona Fide Business Concerns
    19  
(e) Objective, Nondiscretionary Formula
    19  
(f) Disputed Payments or the Employer’s Refusal to Pay
    19  
5.10 Assignment and Assumption of Liabilities
    20  
ARTICLE VI PLAN ADMINISTRATION
    20  
6.1 Administration
    20  
6.2 Administrative Committee
    20  
6.3 Statement of Participant’s Account
    21  
6.4 Filing Claims
    21  
6.5 Notification to Claimant
    21  
6.6 Review Procedure
    22  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
6.7 Payment of Expenses
    22  
ARTICLE VII AMENDMENT AND TERMINATION
    22  
7.1 Amendment
    22  
7.2 Termination
    22  
ARTICLE VIII MISCELLANEOUS PROVISIONS
    22  
8.1 Employment Relationship
    22  
8.2 Facility of Payments
    23  
8.3 Funding
    23  
8.4 Anti-Assignment
    24  
8.5 Unclaimed Interests
    24  
8.6 References to Code, Statutes and Regulations
    24  
8.7 Liability
    24  
8.8 Tax Consequences of Compensation Reductions
    24  
8.9 Corporation as Agent for Related Employers
    24  
8.10 Governing Law; Severability
    24  
8.11 Taxes
    25  

-iv-



--------------------------------------------------------------------------------



 



TELEFLEX INCORPORATED
DEFERRED COMPENSATION PLAN
     Teleflex Incorporated, a Delaware corporation (“Corporation”), previously
adopted and maintains the Teleflex Incorporated Deferred Compensation Plan
(“Plan”) to provide a deferred compensation arrangement for the members of its
Board of Directors and a select group of management or highly compensated
employees of the Corporation and of its affiliated entities which participate in
this Plan with the consent of the Corporation. The Plan is intended to be an
unfunded, nonqualified deferred compensation arrangement as provided under the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and to
satisfy the requirements of a “top hat” plan thereunder and under Labor
Regulation Section 2520.104-23.
     The Plan was originally effective January 1, 1995. The Plan was amended and
restated effective January 1, 1999. The Plan was further amended effective
January 1, 2003. The Plan is hereby amended and restated effective as of
January 1, 2009. This amended and restated Plan is intended to comply with the
requirements of The American Jobs Creation Act of 2004 (“AJCA”), Section 409A of
the Internal Revenue Code of 1986, as amended (“Code”), and final regulations
and other rulings issued by the Internal Revenue Service (“IRS”) thereunder.
ARTICLE I
DEFINITIONS AND GENERAL PROVISIONS
     1.1 Definitions. Unless the context requires otherwise, the terms defined
in this Section shall have the meanings set forth below. When the defined
meaning is intended, the term is capitalized:
          (a) Account. The bookkeeping account described in Section 4.1 under
which contributions and earnings are credited on behalf of a Participant.
          (b) Administrative Committee. The Financial Benefit Plans Committee or
such other committee appointed by the Committee or the Board to oversee the
administration of the Plan, or any successor thereto.
          (c) Beneficiary. The person(s) entitled to receive any distribution
hereunder upon the death of a Participant. The Beneficiary for benefits payable
under this Plan shall be the beneficiary designated by the Participant in
accordance with procedures established by the Administrative Committee as of the
Participant’s date of death, or, in the absence of any such designation, the
Participant’s estate.
          (d) Board. The Board of Directors of the Corporation or the
Compensation Committee thereof.
          (e) Bonus. An amount paid or payable by the Employer to an Eligible
Employee for a Plan Year that is not part of the Eligible Employee’s base
salary, wages or commissions and that is either Performance-Based, paid in the
discretion of the Employer, or payable based on some criteria other than hours
worked.
          (f) Change of Control.
     (1) Any “person” (as such term is used in Sections 13(d) or 14(d) of the
Exchange Act) (other than the Corporation, any majority controlled subsidiary

 



--------------------------------------------------------------------------------



 



of the Corporation, or the fiduciaries of any Corporation benefit plans) becomes
the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of 20% or more of the total voting power of the
voting securities of the Corporation then outstanding and entitled to vote
generally in the election of Directors of the Corporation; provided, however,
that no Change of Control shall occur upon the acquisition of securities
directly from the Corporation;
     (2) Individuals who, as of the beginning of any 24 month period, constitute
the Board (as of the date hereof the “Incumbent Board”) cease for any reason
during such 24 month period to constitute at least a majority of the Board,
provided that any individual becoming a Director subsequent to the date hereof
whose election, or nomination for election by the Corporation’s shareholders,
was approved by a vote of at least a majority of the Directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Corporation;
     (3) Consummation of (i) a merger, consolidation or reorganization of the
Corporation, in each case, with respect to which all or substantially all of the
individuals and entities who were the respective beneficial owners of the voting
securities of the Corporation immediately prior to such merger, consolidation or
reorganization do not, following such merger, consolidation or reorganization,
beneficially own, directly or indirectly, at least 65% of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the entity or entities resulting from such merger,
consolidation or reorganization, (ii) a complete liquidation or dissolution of
the Corporation, or (iii) a sale or other disposition of all or substantially
all of the assets of the Corporation, unless at least 65% of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the entity or entities that acquire such assets are
beneficially owned by individuals or entities who or that were beneficial owners
of the voting securities of the Corporation immediately before such sale or
other disposition; or
     (4) Consummation of any other transaction determined by resolution of the
Board to constitute a Change of Control.
          (g) Code. The Internal Revenue Code of 1986, as amended from time to
time.
          (h) Committee. The Teleflex Incorporated Benefits Policy Committee or
any successor thereto.
          (i) Compensation. Amounts paid or payable by the Employer to an
Eligible Employee for a Plan Year which are includable in income for federal tax
purposes, including base salary and variable compensation in the form of
commissions (except as otherwise provided herein). Notwithstanding the
foregoing, the following amounts are excluded from Compensation: (1) other cash
or non-cash compensation, expense reimbursements or other benefits or
contributions by the Corporation to any other employee benefit plan, other than
pre-

2



--------------------------------------------------------------------------------



 



tax salary deferrals into the Qualified Plan or any Code Section 125 plan
sponsored by the Corporation or any of its affiliates; (2) any Bonus;
(3) amounts realized (A) from the exercise of a stock option, (B) when
restricted stock (or property) held by a Participant either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture,
(C) when the Shares underlying RSUs are payable to a Participant, or (D) from
the sale, exchange or other disposition of stock acquired under a qualified
stock option; and (4) any amounts that are required to be withheld from a
Participant’s wages from the Corporation pursuant to Code Section 3102 to
satisfy the Participant’s tax obligations under Code Section 3101. With respect
to Directors, “Compensation” means the retainer fee paid for service as a member
of the Board.
          (j) Corporation. Teleflex Incorporated or any successor thereto.
          (k) Director. A member of the Board of Directors of the Corporation.
          (l) Effective Date. January 1, 2009, the date this amendment and
restatement of the Plan is effective.
          (m) Eligible Employee. Any Employee who is (1) among a select group of
management or highly compensated employees (within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA), and (2) designated by the
Corporation as eligible to make contributions under Article II of the Plan in
accordance with eligibility criteria established from time to time by the
Administrative Committee, the Committee or the Board.
          (n) Employee. Any person who, on or after the Effective Date, is
receiving remuneration for personal services rendered to an Employer (or who
would be receiving such remuneration except for an authorized leave of absence).
          (o) ERISA. The Employee Retirement Income Security Act of 1974, as
amended from time to time.
          (p) Employer. The Corporation and any affiliate thereof or successor
thereto which adopts and participates in the Plan.
          (q) Exchange Act. The Securities Exchange Act of 1934, as amended
          (r) Participant. Any Director and/or Eligible Employee who meets the
eligibility requirements for participation in the Plan as set forth in
Article II and who earns benefits under the Plan.
          (s) Performance-Based. A Bonus or other payment of Compensation is
Performance-Based if the amount of the payment or the entitlement thereto is
contingent on the satisfaction of organizational or individual performance
criteria relating to a performance period of at least twelve (12) consecutive
months. The organizational or individual performance criteria shall be
established in writing no later than 90 days after the beginning of the period
of service to which the criteria relate and the outcome must be substantially
uncertain at the time the criteria are established. Notwithstanding the above, a
Performance-Based Bonus may be based on subjective performance criteria,
provided that:

3



--------------------------------------------------------------------------------



 



     (1) The subjective performance criteria are bona fide and relate to the
performance of the Participant, a group of service providers that includes the
Participant, or a business unit for which the Participant provides services
(which may include the entire organization); and
     (2) The determination that any subjective performance criteria have been
met is not made by the Participant or a family member of the Participant (as
defined in Code Section 267(c)(4) applied as if the family of an individual
includes the spouse of any member of the family) or a person under the effective
control of the Participant or such a family member, and no amount of the Bonus
of the person making such determination is effectively controlled in whole or in
part by the Participant or such a family member.
          (t) Plan. The Teleflex Incorporated Deferred Compensation Plan, as set
forth herein, and as such may be amended from time to time hereafter.
          (u) Plan Year. The fiscal year of the Plan, which is the 12
consecutive month period beginning January 1 and ending December 31.
          (v) Qualified Plan. The Teleflex 401(k) Savings Plan, as amended from
time to time.
          (w) Reporting Person. An Eligible Employee and/or Director who is
subject to Section 16 of the Exchange Act.
          (x) Separation from Service or Separate from Service. An Eligible
Employee separates from service with the Employer if the Eligible Employee dies,
retires or otherwise has a termination of employment with the Employer. Whether
a termination of employment has occurred is determined based on whether the
facts and circumstances indicate that the Employer and the Eligible Employee
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Eligible Employee would
perform after such date (as an Employee or independent contractor) would
permanently decrease to no more than 20 percent of the average level of bona
fide services performed over the immediately preceding 36-month period (or the
full period in which the Eligible Employee provided services to the Employer if
the Eligible Employee has been providing services for less than 36 months). An
Eligible Employee will not be deemed to have experienced a Separation from
Service if such Eligible Employee is on military leave, sick leave, or other
bona fide leave of absence, to the extent such leave does not exceed a period of
six months or, if longer, such longer period of time during which a right to
re-employment is protected by either statute or contract. If the period of leave
exceeds six months and the individual does not retain a right to re-employment
under an applicable statute or by contract, the employment relationship is
deemed to terminate on the first date immediately following such six-month
period. In the case of a Director, a Separation from Service occurs upon the
termination of the Director’s service on the Board, provided, however, that a
Director who is also providing services to the Employer as an independent
contractor, does not have a Separation from Service until he has separated from
service both as a Director and as an independent contractor. If an Eligible
Employee provides services both as an Employee and as a member of the Board, the
services provided as a Director are generally not taken into account in
determining whether the Eligible Employee has a Separation from Service as an
Employee for purposes of the Plan, in accordance with final regulations under
Code Section 409A.

4



--------------------------------------------------------------------------------



 



          (y) Shares. The common shares, $1.00 par value, of the Corporation.
          (z) Specified Employee. An Employee who, as of the date of the
Employee’s Separation from Service, is a key employee of the Employer. An
Employee is a key employee if he meets the requirements of Code
Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the
regulations thereunder and disregarding Code Section 416(i)(5)) at any time
during the 12-month period ending on a “Specified Employee Identification Date.”
The Specified Employee Identification Date is August 31 of each calendar year.
If an Employee is a key employee as of a Specified Employee Identification Date,
the Employee is treated as a key employee for the entire 12-month period
beginning on the “Specified Employee Effective Date.” The Specified Employee
Effective Date is January 1 of each calendar year.
          (aa) Total Disability or Totally Disabled. For purposes of the Plan, a
Participant has a Total Disability or is Totally Disabled if the Participant
qualifies for either a Social Security disability benefit or disability benefits
under the Corporation’s long-term disability program for a period of at least
three months.
          (bb) Unforeseeable Emergency. An unforeseeable emergency is a severe
financial hardship to the Participant resulting from:
     (1) An illness or accident of the Participant or the Participant’s spouse,
Beneficiary, or dependent;
     (2) Loss of the Participant’s property due to casualty, including the need
to rebuild a home following damage to a home not otherwise covered by insurance,
for example, not as a result of a natural disaster; or
     (3) Other similar extraordinary and unforeseeable circumstances arising as
a result of events beyond the control of the Participant, including imminent
foreclosure of or eviction from the Participant’s primary residence, the need to
pay for medical expenses, including non-refundable deductibles, the cost of
prescription drugs, and the need to pay for funeral expenses of a spouse,
Beneficiary, or dependent.
     The Administrative Committee shall have the power to determine whether a
Participant has experienced an Unforeseeable Emergency.
     1.2 General Provisions. The masculine wherever used herein shall include
the feminine; singular and plural forms are interchangeable. Certain terms of
more limited application have been defined in the provisions to which they are
principally applicable. The division of the Plan into Articles and Sections with
captions is for convenience only and is not to be taken as limiting or extending
the meaning of any of its provisions.
ARTICLE II
PARTICIPATION AND COMPENSATION DEFERRALS
     2.1 Eligibility. Any Director or Eligible Employee shall become a
Participant on the date determined by the Corporation in its sole discretion. In
order to receive a benefit under the Plan, however, a Participant must also meet
the requirements of Sections 2.2, 2.3, 2.4, and/or 2.5.

5



--------------------------------------------------------------------------------



 



     2.2 Director Compensation Deferrals.
          (a) Initial Election. A Participant who is a Director may elect to
defer receipt of any whole percentage (2% minimum to 100% maximum) of his
Compensation payable during that Plan Year within 30 days of first becoming
eligible to participate in the Plan.
          (b) Annual Election. Prior to the beginning of a Plan Year or at such
other time as may be required or permitted by regulations issued under Code
Section 409A, a Participant who is a Director that is entitled to receive
Compensation from the Corporation for service on the Board may elect to defer
receipt of any whole percentage (2% minimum to 100% maximum) of his Compensation
payable during that Plan Year.
          (c) Election Procedure. In order to make an election under (a) or (b),
above, a Participant must execute or acknowledge a Compensation deferral
election form, or otherwise agree to defer some of his Compensation in
accordance with such other procedures, including electronic enrollment, as are
established by the Administrative Committee from time to time. A Participant’s
Compensation deferral election form shall be maintained by or on behalf of the
Administrative Committee. An initial deferral election must be executed,
acknowledged, filed or submitted electronically within 30 days of the date the
Participant first becomes eligible to participate in the Plan, and all
subsequent deferral elections must be executed, acknowledged, filed or submitted
electronically in advance of the beginning of the Plan Year during which the
Compensation to be deferred is expected to be earned, or at such other time as
may be required or permitted by regulations issued under Code Section 409A.
Employer Matching Contributions, if any, will not be made with respect to
amounts deferred pursuant to this Section 2.2.
     2.3 Eligible Employee Compensation Deferrals.
          (a) Initial Election. A Participant who is an Eligible Employee may
elect to defer receipt of any whole percentage (2% minimum up to 100% maximum
(50% prior to January 1, 2009)) of his Compensation, or such lesser amount the
Administrative Committee determines is appropriate to take into account all
required withholding obligations, within 30 days of first becoming eligible to
participate in the Plan. A Participant who is an Eligible Employee may make a
separate election to defer receipt of no less than 10% and no more than 100%
(75% prior to January 1, 2009) of his Bonus, or such lesser amount the
Administrative Committee determines is appropriate to take into account all
required withholding obligations, within 30 days of first becoming eligible to
participate in the Plan.
          (b) Annual Election. A Participant who is an Eligible Employee may
elect to defer receipt of:
     (1) Any whole percentage (2% minimum up to 100% maximum (50% prior to
January 1, 2009)) of his Compensation, or such lesser amount the Administrative
Committee determines is appropriate to take into account all required
withholding obligations, prior to the beginning of a Plan Year or at such other
time as may be required or permitted by regulations issued under Code
Section 409A; and/or

6



--------------------------------------------------------------------------------



 



     (2) No less than 10% and no more than 100% (75% prior to January 1, 2009)
of his Bonus, or such lesser amount the Administrative Committee determines is
appropriate to take into account all required withholding obligations:
     (i) For a Performance-Based Bonus, no later than six (6) months before the
end of the twelve (12)-month performance period for which the Performance-Based
Bonus is awarded or at such other time as may be required or permitted by
regulations issued under Code Section 409A, provided that in no event may an
election to defer a Performance-Based Bonus be made after such Bonus has become
readily ascertainable within the meaning of Code Section 409A.
     (ii) If the Bonus is not a Performance-Based Bonus, prior to the beginning
of the Plan Year during which such Bonus is expected to be earned or at such
other time as may be required or permitted by regulations issued under Code
Section 409A.
          (c) Election Procedure. In order to make an election under (a) or (b),
above, a Participant must execute or acknowledge a Compensation and/or Bonus
deferral election form, or otherwise agree to defer some of his Compensation
and/or Bonus in accordance with such other procedures, including electronic
enrollment, as are established by the Administrative Committee from time to
time. A Participant’s Compensation and/or Bonus deferral election form shall be
maintained by or on behalf of the Administrative Committee. An initial deferral
election under (a) must be executed, acknowledged, filed or submitted
electronically within 30 days of the date the Participant first becomes eligible
to participate in the Plan, and all subsequent deferral elections under (b)(1)
and/or (b)(2)(ii) must be executed, acknowledged, filed or submitted
electronically in advance of the beginning of the Plan Year during which the
Compensation and/or Bonus to be deferred is expected to be earned, or at such
other time as may be required or permitted by regulations issued under Code
Section 409A. A deferral election under (b)(2)(i) must be executed,
acknowledged, filed or submitted electronically no later than six (6) months
before the end of the 12-month performance period for which the
Performance-Based Bonus is awarded, or at such other time as may be required or
permitted by regulations issued under Code Section 409A.
     2.4 Deferral of Equity-Based Compensation.
          (a) Restricted Stock and Restricted Stock Units. Prior to the
beginning of a Plan Year in which a restricted stock award or restricted stock
unit (“RSU”) award may be made by the Corporation’s Board under the Teleflex
Incorporated 2000 Stock Compensation Plan, Teleflex Incorporated 2008 Stock
Incentive Plan, or any other stock compensation plan in effect from time to time
or subsequently adopted by the Corporation (collectively, the “Stock Plan”), or
at such other time as may be required or permitted by regulations issued under
Code Section 409A, a Participant who is potentially eligible to receive such an
award in such year may elect under this Plan to defer receipt of any whole
number of shares (10% minimum to 100% maximum) underlying the restricted stock
or RSU award by executing or acknowledging a deferral election form or otherwise
agreeing to defer some or all of the shares under the award in accordance with
such other procedures, including electronic enrollment, as are established by
the Administrative Committee from time to time. A Participant’s deferral
election form shall be maintained by or on behalf of the Administrative
Committee. Any rule under the Stock Plan

7



--------------------------------------------------------------------------------



 



relating to risk of forfeiture of shares or RSUs awarded under the Stock Plan
shall continue to apply to any portion of an award the receipt of which is
deferred under this Plan. Employer Matching Contributions, if any, will not be
made with respect to amounts deferred pursuant to this Section 2.4(a).
          (b) Dividends and Stock Splits. One hundred percent (100%) of any cash
dividends and/or cash dividend-equivalents and any cash paid in lieu of
fractional shares, that are vested and payable with respect to shares and/or
RSUs, respectively, deferred under Section 2.4(a), above, shall automatically be
deferred under this Plan and held and paid under the Plan, in the same manner as
the underlying deferred shares and/or RSUs. Similarly, unless the Administrative
Committee determines otherwise, stock dividends and stock splits and/or stock
dividend-equivalents and stock split-equivalents paid with respect to deferred
shares and/or RSUs, respectively, shall also automatically be deferred and held
and paid under the Plan, in the same manner as the underlying deferred shares
and/or RSUs. Employer Matching Contributions, if any, will not be made with
respect to amounts deferred pursuant to this Section 2.4(b).
     2.5 Additional Rules Relating to Deferral Elections.
          (a) Irrevocable Elections. In all cases, a Participant’s election
under Sections 2.2, 2.3, and/or 2.4 shall be made prior to the time any of the
Compensation, Bonus, or equity-based compensation covered by such election is to
be earned by such Participant. Elections to defer under Sections 2.2, 2.3,
and/or 2.4 shall be irrevocable with respect to the Compensation, Bonus, or
equity-based compensation to which they apply and may be amended, revoked or
suspended by the Participant only effective as of the January 1st following the
amendment, revocation or suspension in accordance with procedures established by
the Administrative Committee, unless transition rules and regulations under Code
Section 409A permit amendment, revocation or suspension as of some other time,
and except that an election may be revoked due to:
     (1) An Unforeseeable Emergency;
     (2) A hardship distribution pursuant to Treasury Regulations Section
1.401(k)-1(d)(3); or
     (3) The Participant’s disability if the election to defer is cancelled by
the later of the end of the Participant’s taxable year or the 15th day of the
third month following the date the Participant incurs the disability. For this
purpose, “disability” refers to any medically determinable physical or mental
impairment resulting in the Participant’s inability to perform the duties of his
position or any substantially similar position, where such impairment can be
expected to result in death or can be expected to last for a continuous period
of not less than six months.
     If a deferral election is cancelled under this Section 2.5(a), any
subsequent election to defer must be made prior to the beginning of the Plan
Year to which it will apply.
          (b) Permitted Deferral Amount. The Board may, in its discretion,
change the minimum and maximum amount that may be deferred by some or all
Participants from time to time in its sole discretion. Elections shall be made
in accordance with procedures established

8



--------------------------------------------------------------------------------



 



by the Administrative Committee. In addition, special limitations may be
established by the Administrative Committee to apply to the deferral of any
amount that a Participant is expected to receive.
          (c) Automatic Suspension. An election to defer Compensation and/or a
Bonus will be automatically suspended during any unpaid leave of absence or
temporary layoff. Any deferral of Compensation and/or a Bonus suspended in
accordance with the provisions of this paragraph shall be automatically resumed,
without the necessity of any action by the Participant, upon return to
employment at the expiration of such suspension period.
     2.6 Employer Matching Contributions. The Employer may, in its discretion,
credit to a Participant’s Account each Plan Year during which the Participant is
selected to receive Employer Matching Contributions, an amount determined in
accordance with the following formula:
          (a) For the 2009 Plan Year:
     (1) Dollar-for-dollar up to 3% of the amount of Compensation that the
Participant defers for the Plan Year pursuant to Section 2.3; plus
     (2) 3% of the Bonus that will be paid to the Participant during the 2009
Plan Year, regardless of whether the Participant elected to defer any portion of
the Bonus that will be paid to the Participant during the 2009 Plan Year, so
long as the Participant elects to defer at least 3% of his Compensation for the
2009 Plan Year pursuant to Section 2.3.
          (b) For Plan Years beginning on and after January 1, 2010:
     (1) Dollar-for-dollar up to 3% of the amount of Compensation that the
Participant defers for the Plan Year pursuant to Section 2.3; plus
     (2) Dollar-for-dollar up to 3% of the Bonus that the Participant defers for
the Plan Year pursuant to Section 2.3.
     The Matching Contribution formula described above may vary from year to
year or among Participants in the discretion of the Employer. All amounts
credited under this provision to the Accounts of Participants in the Plan, as
adjusted for earnings or losses, are referred to as “Employer Matching
Contributions.”
     2.7 Employer Non-Elective Contributions. The Employer may, in its
discretion, credit to a Participant’s Account each Plan Year during which the
Participant is selected to receive Employer Non-Elective Contributions an amount
determined in accordance with the following formula:
     5% x the sum of the Participant’s Compensation for the Plan Year and the
Participant’s annual cash Bonus paid during the Plan Year (excluding any Long
Term Incentive Award under the Teleflex Incorporated Executive Incentive Plan);
less

9



--------------------------------------------------------------------------------



 



the maximum matching contribution that the Participant could receive under the
Qualified Plan for the Plan Year if the Participant deferred the maximum
possible amount under the Qualified Plan for the Plan Year.
     All amounts credited under this provision to the Accounts of Participants
in the Plan, as adjusted for earnings or losses, are referred to as “Employer
Non-Elective Contributions.”
     2.8 Prior Plan Credits. If an Eligible Employee was a participant in the
Teleflex Incorporated Supplement Executive Retirement Plan (“SERP”) on
December 31, 2008, and had not Separated from Service before December 31, 2008,
the Employer will credit the lump sum present value of the Participant’s accrued
benefit in the SERP as of December 31, 2008 to the Participant’s Account in the
Plan. All amounts credited under this provision to the Accounts of Participants
in the Plan, as adjusted for earnings or losses, are referred to as “Prior Plan
Credits.” A schedule of the Prior Plan Credits shall be maintained by the
Administrative Committee. Employer Matching Contributions, if any, will not be
made with respect to Prior Plan Credits made pursuant to this Section 2.8.
     2.9 Deferred Benefits. Any amounts deferred by a Participant pursuant to
Sections 2.2, 2.3, and/or 2.4, plus Employer Matching Contributions credited
pursuant to Section 2.6, if any, Employer Non-Elective Contributions credited
pursuant to Section 2.7, and a Participant’s Prior Plan Credits described in
Section 2.8, if any, shall constitute the deferred benefits payable under the
Plan (“Deferred Benefits”). Solely for the purpose of measuring the amount of
the Employer’s obligations to each Participant or his Beneficiaries under the
Plan, the Administrative Committee will maintain an Account for each Participant
in the Plan. The Administrative Committee will credit a Participant’s Deferred
Benefit to the Participant’s Account from time to time as the deferred amounts
otherwise would have been earned by the Participant.
     2.10 Eligibility List; Suspension of Active Participation. The
Administrative Committee shall maintain a written list of those Employees who
then qualify as Eligible Employees under the Plan, as determined by the
eligibility criteria established by the Corporation. Any Participant not listed
as an Eligible Employee for a given Plan Year or who is not a Director for a
given Plan Year shall cease to have any right to defer for such Plan Year or to
receive an Employer Matching Contribution, if any, or Employer Non-Elective
Contribution, if any, for such Plan Year. However, any amounts credited to the
Account of a Participant whose participation is suspended shall otherwise
continue to be maintained under the Plan in accordance with its terms.
     2.11 Termination of Participation. Once an Eligible Employee and/or
Director becomes a Participant, such individual shall continue to be a
Participant until such individual (i) ceases to be described as a Director or as
an Eligible Employee, and (ii) ceases to have any vested interest in the Plan
(as a result of distributions made to such Participant or his Beneficiary, if
applicable, or otherwise).
     2.12 Participation by Other Employers. Each corporation or other entity
with U.S. employees that is a member of the same controlled group as the
Corporation (within the meaning of Code Sections 414(b) and (c)) shall be a
participating employer under the Plan unless determined otherwise by the
Corporation. Participating affiliates that cease to be a member of the same
controlled group as the Corporation within the meaning of Code Sections 414(b)
and (c) are no longer eligible to participate in the Plan effective as of the
date that they

10



--------------------------------------------------------------------------------



 



cease to qualify as a controlled group member. Participants who are Employees of
such an employer shall no longer be eligible to participate effective as of the
date that their employer becomes ineligible.
     2.13 Reemployed or Transferred Participants. If a Participant experiences a
Separation from Service and is subsequently rehired by the Employer as an
Eligible Employee and/or reappointed as a Director within 24 months of the
Separation from Service, Section 2.2(a) and/or 2.3(a), as applicable shall not
apply. Instead the rules set forth in Section 2.2(b) and/or 2.3(b), as
applicable, shall apply. If a Participant experiences a Separation from Service
and is subsequently rehired by the Employer as an Eligible Employee and/or
reappointed as a Director 24 months or more from the Separation from Service,
Section 2.2(a) and/or 2.3(a), as applicable, shall apply. Similarly, if a
Participant’s employment with the Employer is changed so that he ceases to be an
Eligible Employee and he subsequently becomes an Eligible Employee within
24 months of ceasing to be an Eligible Employee, Section 2.3(a) shall not apply.
Instead the rules set forth in Section 2.3(b) shall apply. If a Participant’s
employment with the Employer is changed so that he ceases to be an Eligible
Employee and he subsequently becomes an Eligible Employee 24 months or more
following the date he ceased to be an Eligible Employee, Section 2.3(a) shall
apply.
ARTICLE III
VESTING
     3.1 Vesting. A Participant always will be 100% vested in the portion of his
Account that consists of deferrals pursuant to Sections 2.2 and 2.3 and earnings
allocable thereto. Any equity based compensation (restricted stock or RSU
awards) deferred hereunder shall be subject to the vesting requirements stated
in the award agreement for such compensation. A Participant shall become 100%
vested in the portion of his Account deriving from Employer Matching
Contributions, if any, under Section 2.6 after he completes two Years of Service
or, if earlier, the date the Participant reaches his Normal Retirement Date,
dies or sustains a Total Disability while employed by the Employer. A
Participant shall become 100% vested in the portion of his Account deriving from
Employer Non-Elective Contributions, if any, under Section 2.7 after he
completes five Years of Service or, if earlier, the date the Participant reaches
his Normal Retirement Date, dies or sustains a Total Disability while employed
by the Employer. Except as otherwise agreed to by the Board, if a Participant
has a Separation from Service with the Employer before completing two Years of
Service with respect to Matching Contributions or five Years of Service with
respect to Employer Non-Elective Contributions or reaching his Normal Retirement
Date for any reason other than death or Total Disability, all rights of the
Participant, his Beneficiaries, executors, administrators, or any other person
to receive any Employer Matching Contributions and/or Employer Non-Elective
Contributions credited to his Account under this Plan shall be forfeited. A
“Year of Service” is a 12 consecutive month period beginning on the date an
Eligible Employee performs his first hour of service with the Employer and each
anniversary thereof, without regard to any number of hours of service. A
Participant’s “Normal Retirement Date” is the date on which a Participant
reaches age 65. If a Participant has a Separation from Service but is
subsequently re-employed by the Employer, no benefits forfeited hereunder shall
be reinstated unless otherwise determined by the Board in its sole discretion.
     A Participant shall become 100% vested in the amount credited to his
Account pursuant to Section 2.8, if any, after he has been credited with five
years of Continuous Service (determined in accordance with the Teleflex
Incorporated Retirement Income Plan) or, if earlier,

11



--------------------------------------------------------------------------------



 



the date the Participant reaches his Normal Retirement Date while employed by
the Employer. If a Participant has a Separation from Service with the Employer
before being credited with five years of Continuous Service or reaching his
Normal Retirement Date, all rights of the Participant, his Beneficiaries,
executors, administrators, or any other person to receive any amount credited to
his Account under Section 2.8 shall be forfeited. If a Participant has a
Separation from Service but is subsequently re-employed by the Employer, no
benefits forfeited hereunder shall be reinstated unless otherwise determined by
the Administrative Committee in its sole discretion.
     3.2 Confidentiality and Non-Competition Agreement. In its discretion, the
Employer may require any Eligible Employee or Director that becomes a
Participant in the Plan to execute a confidentiality and non-competition
agreement with the Employer in consideration of the Deferred Benefits to be
provided hereunder.
ARTICLE IV
ACCOUNTS AND INVESTMENTS
     4.1 Record of Account. Solely for the purpose of measuring the amount of
the Employer’s obligations to each Participant or his Beneficiaries under the
Plan, the Employer will maintain a separate bookkeeping record, an Account, for
each Participant in the Plan. The Corporation, in its discretion, may either
credit a hypothetical earnings rate to the Participant’s Account balance for the
Plan Year, or may actually invest an amount equal to the amount credited to the
Participant’s Account from time to time in an account or accounts in its name
with investment media or companies, which investment options may include some or
all of those used for investment purposes under the Qualified Plan, as
determined by the Corporation in its discretion. The Corporation may also
establish a deferred compensation trust that qualifies as a so-called “rabbi”
trust meeting applicable requirements of Code Section 409A. If such separate
investments are made, the Participant may be permitted to direct the investment
of all or a portion of the Corporation’s accounts allocable to him under the
Plan in the same manner he is permitted to direct the investment of his account
in the Qualified Plan, except that certain of the investment options may not be
available options under this Plan. The Participant may change the allocation of
his Account among the applicable investment alternatives then available under
the Plan in accordance with procedures established by the Administrative
Committee from time to time. In no event, however, shall a Participant who is a
Reporting Person be permitted to change any amounts invested in any other
investment alternative to the Teleflex Stock Account (as defined below) without
the prior written approval of the Administrative Committee. In addition, a
Participant who is a Reporting Person shall not be permitted to change any
investment in the Teleflex Stock Account to any other investment alternative
without the prior written approval of the Administrative Committee. After a
Participant ceases to be a Reporting Person, such Participant may again change
investments into or out of the Teleflex Stock Account in accordance with rules
established by the Administrative Committee and without regard to the above
restrictions. The Corporation is not obligated to make any particular investment
options available, however, if investments are in fact made, and may, from time
to time in its sole discretion, change the investment alternatives. Nothing
herein shall be construed to confer on the Participant the right to continue to
have any particular investment available.
     The Corporation will credit the Participant’s Account with hypothetical or
actual earnings or losses at least annually based on the earnings rate declared
by the Corporation or the performance results of the Corporation’s account(s)
invested pursuant to the Corporation’s or

12



--------------------------------------------------------------------------------



 



the Participant’s directions, and shall determine the fair market value of the
Participant’s Account based on the bookkeeping record or the fair market value
of the portion of the Corporation’s accounts representing the Participant’s
Account. The determination of the earnings, losses or fair market value of the
Participant’s Account may be adjusted by the Corporation to reflect its payroll,
income or other taxes or costs associated with the Plan, as determined by the
Corporation in its sole discretion.
     4.2 Investments. If the Corporation, in its sole discretion, selects
investment options from which Participants may elect, a Participant’s investment
elections shall indicate how the Participant’s Account and future amounts
credited to his Account should be deemed invested among the options available
under the Plan. A Participant shall make investment elections for his Account at
the time of his initial deferral election with respect to Deferred Benefits. A
Participant’s investment elections shall remain in effect unless and until
changed by the Participant in accordance with the procedures established by the
Administrative Committee and at the time(s) permitted by the Administrative
Committee. Any such change in investment election shall be applied to future
Plan Years until further notice is given by the Participant changing the
election in accordance with the requirements of this Section.
     4.3 Special Rules Applicable to Investments in Shares. One of the
investment options available under the Plan is Shares. In addition, restricted
stock and RSU’s that are deferred are deemed invested in Shares. Amounts deemed
invested in Shares are referred to a “Share Election Accumulations.” Plan
Account balances that are deemed invested in Shares are not eligible to be
transferred to any other investment option. Further, any portion of an Account
deemed invested in Shares shall be distributed in the form of Shares.
     On the date when the amounts to be credited to the Participant’s Share
Election Accumulations are otherwise allocated to his Account, the Corporation
will credit to a separate sub-account (the Participant’s “Teleflex Stock
Account”) a number of hypothetical Shares (and fractions thereof) having a Value
equal to the Share Election Accumulations. For purposes of this Plan, the
“Value” of a Share on a particular day shall mean the closing trading price of a
Share on the New York Stock Exchange on that day (or, if there is no trading of
the Shares on that day, on the most recent previous date on which trading
occurred).
     If any Organic Change shall occur, then the Committee or Board shall make
such substitutions or adjustments as it deems appropriate and equitable to each
Participant’s Teleflex Stock Account (if any). In the case of Organic Changes,
such adjustments may include, without limitation, (a) the cancellation of
outstanding Shares in exchange for payments of cash, property or a combination
thereof having an aggregate value equal to the value of such Shares, as
determined by the Committee or Board in its sole discretion, (b) the
substitution of other property (including, without limitation, cash or other
securities of the Corporation and securities of entities other than the
Corporation) for the Shares, and (c) in connection with any Disaffiliation,
arranging for the assumption or replacement of Shares with new shares based on
other property or other securities (including, without limitation, other
securities of the Corporation and securities of entities other than the
Corporation), by the affected subsidiary, affiliate or division or by the entity
that controls such subsidiary, affiliate or division following such
Disaffiliation (as well as any corresponding adjustments to awards that remain
based upon Corporation securities). An “Organic Change” includes (1) stock
split, reverse stock split, share combination, or recapitalization or similar
event affecting the capital structure of the Corporation (each, a “Share
Change”), or (2) a merger, consolidation, acquisition of property or shares,
separation, spin-off, reorganization, stock rights offering, liquidation,
disaffiliation from the

13



--------------------------------------------------------------------------------



 



Corporation of a subsidiary or division (“Disaffiliation”), or similar event
affecting the Corporation or any of its subsidiaries (each, an “Organic
Change”). If the assets held in the Participant’s Teleflex Stock Account
immediately after such adjustment are not equity securities, then the
Participant shall be permitted to re-direct the investment thereof into the
other investment choices then available under this Plan.
     In the case of the Teleflex Stock Account (if any) of a Participant, the
earnings (or losses) credited to such account shall consist solely of dividend
equivalent credits pursuant to this paragraph. Whenever a dividend or other
distribution is made with respect to the Shares, then the Teleflex Stock Account
of a Participant shall be credited, on the payment date for such dividend or
other distribution (the “Dividend Payment Date”), with a number of additional
Shares having a Value, as of the Dividend Payment Date, based upon the number of
Shares deemed to be held in the Participant’s Teleflex Stock Account as of the
record date for such dividend or other distribution (the “Dividend Record
Date”), if such Shares were outstanding. If such dividend or other distribution
is in the form of cash, the number of Shares so credited shall be a number of
Shares (and fractions thereof) having a Value, as of the Dividend Payment Date,
equal to the amount of cash that would have been distributed with respect to the
Shares deemed to be held in the Participant’s Teleflex Stock Account as of the
Dividend Record Date, if such Shares were outstanding. If such dividend or other
distribution is in the form of Shares, the number of Shares so credited shall
equal the number of such Shares (and fractions thereof) that would have been
distributed with respect to the Shares deemed to be held in the Participant’s
Teleflex Stock Account as of the Dividend Record Date, if such Shares were
outstanding. If such dividend or other distribution is in the form of property
other than cash or Shares, the number of Shares so credited shall be a number of
Shares (and fractions thereof) having a Value, as of the Dividend Payment Date,
equal to the value of the property that would have been distributed with respect
to the Shares deemed to be held in the Participant’s Teleflex Stock Account as
of the Dividend Record Date, if such Shares were outstanding. The value of such
property shall be its fair market value as of the Dividend Payment Date,
determined by the Board based upon market trading if available and otherwise
based upon such factors as the Board deems appropriate.
     Notwithstanding the foregoing, the Administrative Committee may, in its
sole discretion, determine the no dividend reinvestment in Shares may be
permitted for Reporting Persons or for any Participant. In that event, the cash
value of any dividend or other distribution with respect to Shares shall be
invested in an alternate investment option under the Plan, as determined by the
Administrative Committee in its sole discretion. To the extent that the dividend
or other distribution is made in a form other than cash, the Shares or other
property shall be liquidated to cash as soon as administratively practicable and
thereafter invested as indicated herein.
     Whenever a dividend or other distribution is made with respect to the
Shares credited to a Participant’s Teleflex Stock Account, the cash value of the
dividend or other distribution shall be invested in an alternate investment
option under the Plan, as determined by the Administrative Committee in its sole
discretion. To the extent that the dividend or other distribution is made in a
form other than cash, the Shares or other property shall be liquidated to cash
as soon as administratively practicable and thereafter invested as indicated
herein.

14



--------------------------------------------------------------------------------



 



ARTICLE V
DISTRIBUTIONS
     5.1 Time of Payment. A Participant’s Account balance shall be distributed
or commence to be distributed to the Participant after one of the following
dates, as elected by the Participant:
          (a) the date of the Participant’s Separation from Service;
          (b) a fixed date following the Participant’s Separation from Service;
or
          (c) an Alternative Date elected by the Participant. The Alternative
Date elected by a Participant shall be no earlier than the first day of the
fifth calendar year following the date of the Participant’s election.
     Notwithstanding the Participant’s election of (a), (b) or (c), above, a
Participant’s Account balance shall be distributed upon the Participant’s death
pursuant to Section 5.4. A Participant shall elect the time when his Account
balance will be distributed at the time of his initial deferral election with
respect to Deferred Benefits in accordance with the provisions of Article II. If
a Participant does not elect a time of payment at the time of his initial
deferral election, the Participant is deemed to have elected to receive payment
of his Account upon Separation from Service.
     The Participant will receive or begin to receive payment of the amount
credited to his Account on the January 31 following the date in (a), (b), or
(c) above, as elected by the Participant in accordance with the terms of the
Plan; provided, however, that, if the Participant is a Specified Employee and
his Account will be distributed due to his Separation from Service, his Account
will be distributed or begin to be distributed on the later of: (i) the
January 31 following his Separation from Service or (ii) the first day of the
seventh month following his Separation from Service.
     5.2 Form of Payment. A Participant shall elect the form in which his
Account balance will be distributed at the time of his initial deferral election
with respect to Deferred Benefits in accordance with the provisions of
Article II. Distribution may be made in a lump sum payment or in approximately
equal annual installments over either a five or ten-year period. If the
Participant does not elect a form of payment at the time of his initial deferral
election, the Participant is deemed to have elected to receive payment of his
Account in the form of a lump sum payment. If an annual installment payment
method is the selected form of payment for a Participant’s Account, the amount
of the annual benefit shall equal the amount necessary to fully distribute the
Participant’s Account as an annual benefit payable over the installment period,
consistent with the following methodology: the amount payable as the annual
installment shall equal the value of the Participant’s Account as of the most
recent Account valuation date, multiplied by a fraction, the numerator of which
is one and the denominator of which is the number of annual installments
remaining in the installment period elected by the Participant. For example,
assuming a 10 year installment payment period applies, the amount distributed at
each of the distribution dates would represent the value of the Participant’s
Account as of the most recent valuation date preceding the actual distribution
date times the following factors: year one — 10 percent (1/10); year two —
11.11 percent (1/9); year three — 12.5 percent (1/8); year four — 14.29 percent
(1/7); year five — 16.66 percent (1/6); year six — 20 percent (1/5); year seven
— 25 percent (1/4); year eight — 33.33 percent (1/3); year nine — 50

15



--------------------------------------------------------------------------------



 



percent (1/2) and year ten — 100 percent (1/1). Payments of amounts credited to
the Participant’s Account, other than amounts credited to a the Participant’s
Teleflex Stock Account, if any, will be made in U.S. dollars. Amounts credited
to a Participant’s Teleflex Stock Account shall be paid in the form of Shares.
     5.3 Changing the Time and/or Form of Payment. If a Participant elects or is
deemed to have elected to receive payment of his Account upon his Separation
from Service, the election is irrevocable. If the Participant elects to receive
payment of his Account on an Alternative Date, the Participant may revise the
Alternative Date during the annual deferral election period prior to the
beginning of each Plan Year or at such other times permitted by the
Administrative Committee, in accordance with the procedures established by the
Administrative Committee, provided that such revision occurs at least twelve
months prior to the original Alternative Date and the new Alternative Date is no
earlier than the fifth anniversary of the original Alternative Date. Similarly,
a Participant may elect a new form of payment during the annual deferral
election period prior to the beginning of each Plan Year or at such other times
permitted by the Administrative Committee, in accordance with the procedures
established by the Administrative Committee, so long as the election is made at
least twelve months prior to the date on which payment of the Participant’s
Account balance would have otherwise begun and provided that payment will also
be deferred to a new commencement date that is at least five years later than
the original commencement date. For purposes of electing a new time and/or form
of payment, installment payments are treated as a single payment. A Participant
may not change the time and/or form of payment of his Account in a manner that
does not comply with Code Section 409A.
     If a form of payment election is made or changed and distribution is
triggered before 12 months have elapsed, the distribution will be made in
accordance with the form of payment election in effect prior to the change
(including any deemed form of payment election).
     5.4 Distribution upon Death. In the event of the death of the Participant
while receiving benefit payments under the Plan, the Beneficiary or
Beneficiaries designated by the Participant shall be paid the remaining payments
due under the Plan in accordance with the method of distribution in effect to
the Participant at the date of death. In the event of the death of the
Participant prior to the commencement of the distribution of benefits under the
Plan, such benefits shall be paid to the Beneficiary or Beneficiaries designated
by the Participant, within 30 days after the Participant’s death, in the form
elected (or deemed to be elected) by the Participant upon initial enrollment in
the Plan or at least 12 months prior to his death. Each Participant may elect a
form of payment to apply to distributions made upon death that is different from
the form of payment applicable to other payment events. The Participant may
change his election of a form of payment upon his death pursuant to an election
made during the annual deferral election period prior to the beginning of each
Plan Year or at such other times permitted by the Administrative Committee, in
accordance with the procedures established by the Administrative Committee,
provided said election is made at least 12 months prior to the date that
payments would have otherwise begun under such option. If a form of payment
election is made or changed after initial enrollment and the Participant dies
before 12 months have elapsed, the distribution will be made in accordance with
the form of payment election in effect prior to the change (including any deemed
form of payment election).
     5.5 Special Rules for Prior Plan Credits. Amounts credited to a
Participant’s Account as Prior Plan Credits shall be payable at the same time
and in the same form as the rest of the Participant’s Account, notwithstanding
any contrary provisions of the SERP.

16



--------------------------------------------------------------------------------



 



     5.6 Lump Sum Distribution of Small Amounts or upon a Change of Control. If
the value of a Participant’s entire Account as of the date it becomes
distributable is not greater than the applicable dollar amount under
Section 402(g)(1)(B) of the Code, then the Participant’s entire Account balance
shall be payable as a single lump sum notwithstanding any other election that
may be in effect. The payment must result in the termination and liquidation of
the Participant’s entire Plan Account and all other agreements, methods,
programs, or other arrangements that must be aggregated with the Plan pursuant
to Treasury Regulations Section 1.409A-1(c)(2).
     In addition, if a Participant has a Separation from Service within two
years of a “change in control” (within the meaning of Code Section 409A) of the
Corporation, then the Participant’s Account shall be payable in a single lump
sum within 90 days following the Participant’s Separation from Service following
the change in control, and alternative elections in effect by the Participant
shall no longer apply. Notwithstanding the foregoing, if the Participant is a
Specified Employee for the year in which the Separation from Service occurs,
such lump sum payment shall be made on the first business day that is at least
six months after the Separation from Service occurs.
     5.7 Withdrawals for Unforeseeable Emergency. Upon the occurrence of an
Unforeseeable Emergency, the Participant shall be eligible to receive payment
from his Account of the amount reasonably necessary to satisfy the emergency
need and may include amounts necessary to pay Federal, state, local or foreign
income taxes or penalties reasonably anticipated to result from the payment,
taking into account any additional compensation that is available because the
Plan provides for the cancellation of a deferral election upon a payment due to
an Unforeseeable Emergency, and after taking into account the extent to which
such hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent such liquidation would not itself cause severe financial hardship), or by
cessation of deferrals under the Plan. The amount determined to be properly
distributable under this Section 5.7 and applicable regulations under Code
Section 409A shall be payable in a single lump sum only. It shall be the
responsibility of the Participant seeking to make a withdrawal under this
Section 5.7 to demonstrate to the Administrative Committee that an Unforeseeable
Emergency has occurred and to document the amount properly distributable
hereunder. After a distribution on account of an Unforeseeable Emergency, a
Participant’s deferral elections shall cease and such Participant will not be
permitted to participate in the Plan or elect additional deferrals until the
next enrollment following one full year from the date of the distribution on
account of an Unforeseeable Emergency. Such future deferral elections following
a distribution on account of an Unforeseeable Emergency will be treated as an
initial deferral election and subject to the rules applicable thereto under the
Plan and Code Section 409A.
     5.8 Acceleration of Payment. The acceleration of the time and/or form of
any payment of a Participant’s Account determined in accordance with the
provisions of this Article V, above, shall not be made except due to
Unforeseeable Emergency, as described in Section 5.7, or as set forth below and
otherwise permitted by Code Section 409A and the Treasury Regulations and other
guidance issued thereunder:
          (a) Domestic Relations Order. A payment of all or part of the
Participant’s Account may be made to a spouse, former spouse or other dependent
under the terms of a domestic relations order (as defined in Code
Section 414(p)(1)(B)). The Administrative

17



--------------------------------------------------------------------------------



 



Committee shall determine whether a payment should be made pursuant to the terms
of a domestic relations order and the time and form of such payment.
          (b) Employment Taxes. A payment of all or part of the Participant’s
Account may be made to the extent necessary to pay the Federal Insurance
Contributions Act (“FICA”) tax imposed under Code Sections 3101, 3121(a), and
3121(v)(2) on amounts deferred under the Plan (the “FICA Amount”), income tax at
source on wages imposed under Code Section 3401 or the corresponding withholding
provisions of applicable state, local, or foreign tax laws as a result of the
payment of the FICA Amount, and to pay the additional income tax at source on
wages attributable to the pyramiding Code Section 3401 wages and taxes. The
total payment under this Section shall not exceed the aggregate of the FICA
Amount and the income tax withholding related to such FICA Amount.
          (c) Payment of State, Local or Foreign Taxes. Payment may be made to
reflect payment of state, local or foreign tax obligations arising from
participation in the Plan that apply to an amount deferred under the Plan before
the amount is paid or made available to the Participant, plus the income tax at
source on wages imposed under Code Section 3401 as a result of such payment;
provided, however, that the amount of the payment may not exceed the amount of
the taxes due, and the income tax withholding related to such state, local and
foreign tax amount.
          (d) Income Inclusion under Code Section 409A. Payment may be made at
any time the Plan fails to meet the requirements of Code Section 409A and the
Treasury Regulations issued thereunder; provided, however, that payment cannot
exceed the amount required to be included in income as a result of the failure
to comply.
          (e) Certain Offsets. Payment may be made as satisfaction of a debt of
the Participant to the Employer where: (1) the debt is incurred in the ordinary
course of the employment relationship; (2) the entire amount of the offset in
any of the Participant’s taxable years does not exceed $5,000; and (3) the
reduction is made at the same time and in the same amount as the debt otherwise
would have been due and collected from the Participant.
          (f) Bona fide disputes as to a right to a payment. Payment may be made
where the payment occurs as a part of a settlement between the Participant and
Employer of an arm’s length, bona fide dispute as to the Participant’s right to
the deferred amount. Whether a payment qualifies for this exception is based on
all relevant facts and circumstances. A payment will be presumed not to meet
this exception unless the payment is subject to a substantial reduction in the
value of the payment made in relation to the amount that would have been payable
without the dispute. Further, a payment will be presumed not to meet this
exception if the payment is made proximate to a downturn in the financial health
of the Employer. This provision does not apply to disputes that relate only to
when (and not whether) a payment is due.
          (g) Plan termination or liquidation. Payment may be made upon the
termination or liquidation of the Plan in accordance with Treasury Regulations
Section 1.409A-3(j)(4)(ix).
          (h) Other Permissible Reasons. Payment may be made under the Plan as a
result of such other events and conditions as the Commissioner of the Internal
Revenue Service may prescribe in generally applicable guidance published in the
Internal Revenue Bulletin.

18



--------------------------------------------------------------------------------



 



     5.9 Delay of Payment.
          (a) Specified Employees. A Participant who is a Specified Employee and
is entitled to a distribution due to a Separation from Service may not receive a
distribution under the Plan until a date that is at least six months after the
date of the Separation from Service. In addition, the Corporation may in its
discretion delay any payment due under the Plan to the extent permitted by Code
Section 409A and the Treasury Regulations thereunder.
          (b) Compensation Deduction Limits. If the Administrative Committee
reasonably anticipates that the limits on compensation imposed by Code section
162(m) would reduce or eliminate the Employer’s deduction for a payment made
under the Plan, the Administrative Committee may delay the payment date. If a
payment is delayed under this Section 5.9(b), the payment must be made either:
     (1) During the Participant’s first taxable year in which the Administrative
Committee reasonably anticipates, or should reasonably anticipate, that if the
payment is made during that year, the deduction will not be prohibited by Code
section 162(m); or
     (2) During the period beginning with the date of the Participant’s
Separation from Service and ending on the later of the last day of the taxable
year of the Employer in which the Participant Separates from Service or the 15th
day of the third month following the Participant’s Separation from Service.
     If a payment date is delayed under this Section 5.9(b) to a date on or
after the Participant’s Separation from Service, the payment will be considered
a payment upon a Separation from Service and if applicable, the six-month delay
described in Section 5.9(a) for Specified Employees will apply.
          (c) Federal Securities Laws or Other Applicable Law. If the
Administrative Committee reasonably anticipates that a payment would violate
Federal securities or other applicable laws, the Administrative Committee may
delay any such payment until the earliest date that the Administrative Committee
reasonably anticipates that the payment will not cause a violation. Payments
that would cause inclusion in gross income or the application of any penalty
provision or other provision of the Code are not treated as a violation of
applicable law.
          (d) Bona Fide Business Concerns. The Administrative Committee may
delay payment where the payment would jeopardize the ability of the Employer to
continue as a going concern. Payment shall be made during the Participant’s
first taxable year in which the making of the payment would not have such an
effect.
          (e) Objective, Nondiscretionary Formula. The Administrative Committee
may delay payment due to the operation of a prespecified objective,
nondiscretionary formula related to the Employer’s business performance,
provided that the time for later payment is governed by the objective,
nondiscretionary formula.
          (f) Disputed Payments or the Employer’s Refusal to Pay. If there is a
dispute regarding the validity of a claim for payment or an Employer refuses to
pay some or all of an amount payable under the Plan, the payment may be delayed
if:

19



--------------------------------------------------------------------------------



 



     (1) The Participant accepts the portion (if any) of the payment that the
Employer is willing to make (unless such acceptance will result in a forfeiture
of the claim to all or part of the remaining amount);
     (2) The Participant makes prompt and reasonable good faith efforts to
collect the disputed amounts; and
     (3) Any further payment (including payment of a lesser amount that
satisfies the obligation to make the payment) is actually made no later than the
end of the Participant’s first taxable year in which: (a) there is a legally
binding settlement; (b) the Employer concedes that the amount is payable; or
(c) the Employer is required to make such payment pursuant to a final and
nonappealable judgment or other binding decision.
     5.10 Assignment and Assumption of Liabilities. In the discretion of the
Corporation, upon the cessation of participation in the Plan by any Participant
solely due to the employer of that Participant no longer qualifying as a member
of the controlled group of Teleflex Incorporated within the meaning of Code
Sections 414(b) and (c), all liabilities associated with the Account of such
Participant may be transferred to and assumed by the Participant’s employer
under a deferred compensation plan established by such employer that is
substantially identical to this Plan and that preserves the deferral and payment
elections in effect for the Participant under this Plan to the extent required
by Code Section 409A. Any such Participant shall not be deemed to have incurred
a Separation from Service for purposes of the Plan by virtue of his employer’s
ceasing to be a member of the controlled group of Teleflex Incorporated. The
foregoing provision shall be interpreted and administered in compliance with the
requirements of Code Section 409A.
ARTICLE VI
PLAN ADMINISTRATION
     6.1 Administration. The Plan shall be administered by the Administrative
Committee as an unfunded deferred compensation plan that is not intended to meet
the qualification requirements of Code Section 401 and that is intended to meet
all applicable requirements of Code Section 409A.
     6.2 Administrative Committee. The Administrative Committee will operate and
administer the Plan and shall have all powers necessary to accomplish that
purpose, including, but not limited to, the discretionary authority to interpret
the Plan, the discretionary authority to determine all questions relating to the
rights and status of Eligible Employees and Participants, and the discretionary
authority to make such rules and regulations for the administration of the Plan
as are not inconsistent with the terms and provisions hereof or applicable law,
as well as such other authority and powers relating to the administration of the
Plan, except such as are reserved by the Committee or Board or by the Plan to
the Committee or the Board. All decisions made by the Board, Committee or the
Administrative Committee shall be final.
     Without limiting the powers set forth herein, the Administrative Committee
shall have the power (a) to change or waive any requirements of the Plan to
conform with Code Section 409A or other applicable law or to meet special
circumstances not anticipated or covered in the Plan; (b) to determine the times
and places for holding meetings of the Administrative Committee and the notice
to be given of such meetings; (c) to employ such agents and assistants, such
counsel

20



--------------------------------------------------------------------------------



 



(who may be counsel to the Corporation), and such clerical and other services as
the Administrative Committee may require in carrying out the provisions of the
Plan; and (d) to authorize one or more of their number or any agent to execute
or deliver any instrument on behalf of the Administrative Committee.
     The members of the Administrative Committee, the Committee, and the
Corporation and its officers and Directors, shall be entitled to rely upon all
valuations, certificates and reports furnished by any funding agent or service
provider, upon all certificates and reports made by an accountant, and upon all
opinions given by any legal counsel selected or approved by the Administrative
Committee, and the members of the Administrative Committee, the Committee, and
the Corporation and its officers and Directors shall, except as otherwise
provided by law, be fully protected in respect of any action taken or suffered
by them in good faith in reliance upon any such valuations, certificates,
reports, opinions or other advice of a funding agent, service provider,
accountant or counsel.
     6.3 Statement of Participant’s Account. The Administrative Committee shall,
as soon as practicable after the end of each Plan Year, provide to each
Participant a statement setting forth the Account of such Participant under
Section 4.1 as of the end of such Plan Year. Such statement shall be deemed to
have been accepted as correct unless written notice to the contrary is received
by the Administrative Committee within 30 days after providing such statement to
the Participant. Account statements may be provided more often than annually in
the discretion of the Administrative Committee.
     6.4 Filing Claims. Any Participant, Beneficiary or other individual
(hereinafter a “Claimant”) entitled to benefits under the Plan, or otherwise
eligible to participate herein, shall be required to make a claim with the
Administrative Committee (or its designee) requesting payment or distribution of
such Plan benefits (or written confirmation of Plan eligibility, as the case may
be), on such form or in such manner as the Administrative Committee shall
prescribe. Unless and until a Claimant makes proper application for benefits in
accordance with the rules and procedures established by the Administrative
Committee, such Claimant shall have no right to receive any distribution from or
under the Plan.
     6.5 Notification to Claimant. If a Claimant’s application is wholly or
partially denied, the Administrative Committee (or its designee) shall, within
90 days, furnish to such Claimant a written notice of its decision. Such notices
shall be written in a manner calculated to be understood by such Claimant, and
shall contain at least the following information:
          (a) the specific reason or reasons for such denial;
          (b) specific reference to pertinent Plan provisions upon which such
denial is based;
          (c) a description of any additional material or information necessary
for such Claimant to perfect his claim, and an explanation of why such material
or information is necessary; and
          (d) an explanation of the Plan’s claim review procedure describing the
steps to be taken by such Claimant, if he wishes to submit his claim for review.

21



--------------------------------------------------------------------------------



 



     6.6 Review Procedure. Within 60 days after the receipt of such notice from
the Administrative Committee, such Claimant, or the duly authorized
representative thereof, may request, by written application to the Plan, a
review by the Administrative Committee (the Board in the case of Reporting
Persons) of the decision denying such claim. In connection with such review,
such Claimant, or duly authorized representative thereof, shall be entitled to
receive any and all documents pertinent to the claim or its denial and shall
also be entitled to submit issues and comments in writing. The decision of the
Administrative Committee (the Board in the case of Reporting Persons) upon such
review shall be made promptly and not later than 60 days after the receipt of
such request for review, unless special circumstances require an extension of
time for processing, in which case a decision shall be rendered as soon as
possible, but not later than 120 days after the Administrative Committee’s (the
Board’s in the case of Reporting Persons) receipt of a request for review. Any
such decision on review shall be in writing and shall include specific reasons
for the decision and specific references to the pertinent Plan provisions on
which the decision is based. In the event of a genuine dispute regarding the
amount or timing of payments under the Plan, a delay in the payment of Plan
benefits shall not cause a violation of Code Section 409A to the extent such
delay satisfies the conditions set forth in Code Section 409A and the
regulations thereunder.
     6.7 Payment of Expenses. All costs and expenses incurred in administering
the Plan shall be paid from the Plan unless the Corporation elects to pay the
costs and expenses.
ARTICLE VII
AMENDMENT AND TERMINATION
     7.1 Amendment. The Corporation has reserved, and does hereby reserve, the
right at any time and from time to time by action of the Board or the Committee
(or by action of the Administrative Committee if and to the extent that the
Board or the Committee has delegated the authority to amend the provisions of
the Plan to such committee) to amend, modify or alter any or all of the
provisions of the Plan without the consent of any Eligible Employees or
Participants; provided, however, that no amendment shall operate retroactively
so as to affect adversely any rights to which a Participant may be entitled
under the provisions of the Plan as in effect prior to such action. Any such
amendment, modification or alteration shall be expressed in an instrument
executed by an authorized officer or officers of the Corporation, and shall
become effective as of the date designated in such instrument.
     7.2 Termination. The Corporation reserves the right to suspend, discontinue
or terminate the Plan, at any time in whole or in part; provided, however, that
a suspension, discontinuance or termination of the Plan shall not accelerate the
obligation to make payments to any person not otherwise currently entitled to
payments under the Plan, unless otherwise specifically so determined by the
Corporation and permitted by applicable law, relieve the Corporation of its
obligations to make payments to any person then entitled to payments under the
Plan, or reduce any existing Account balance.
ARTICLE VIII
MISCELLANEOUS PROVISIONS
     8.1 Employment Relationship. For purposes of determining if there has been
a Separation from Service, the Employer is defined to include all members of a
controlled group of corporations or other business entities within the meaning
of Code Sections 414(b) and (c) that includes Teleflex Incorporated, as modified
by this Section. A Participant shall be

22



--------------------------------------------------------------------------------



 



considered to be in the employ of the Employer and its related affiliates and
subsidiaries as long as he remains an employee of the Corporation, any
subsidiary corporation of the Corporation, or any corporation to which
substantially all of the assets and business of the Corporation are transferred.
For this purpose, a subsidiary corporation of the Corporation is any corporation
(other than the Corporation) in an unbroken chain of corporations beginning with
the Corporation if, as of the date such determination is to be made, each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing greater than 50 percent of the total combined voting power of all
classes of stock in one of the other corporations in such chain. Nothing in the
adoption of the Plan or the crediting of deferred compensation shall confer on
any Participant the right to continued employment by the Corporation or an
affiliate or subsidiary corporation of the Corporation, or affect in any way the
right of the Corporation or such affiliate or subsidiary to terminate his
employment at any time. Any question as to whether and when there has been a
Separation from Service of a Participant’s employment, and the cause of such
Separation from Service, shall be determined by the Administrative Committee,
and its determination shall be final.
     8.2 Facility of Payments. Whenever, in the opinion of the Administrative
Committee, a person entitled to receive any payment, or installment thereof, is
under a legal disability or is unable to manage his financial affairs, the
Administrative Committee shall have the discretionary authority to direct
payments to such person’s legal representative or to a relative or friend of
such person for his benefit; alternatively, the Administrative Committee may in
its discretion apply the payment for the benefit of such person in such manner
as the Administrative Committee deems advisable. Any such payment or application
of benefits made in good faith in accordance with the provisions of this Section
shall be a complete discharge of any liability of the Administrative Committee
with respect to such payment or application of benefits.
     8.3 Funding. All benefits under the Plan are unfunded and the Corporation
shall not be required to establish any special or separate fund or to make any
other segregation of assets in order to assure the payment of any amounts under
the Plan; provided, however, that in order to provide a source of payment for
its obligations under the Plan, the Corporation may establish a grantor trust
that qualifies as a so-called “rabbi” trust meeting applicable requirements of
Code Section 409A. The Corporation will determine, in its sole discretion, the
amount and time of contributions, if any, to a grantor trust. The establishment
of a trust does not convey any rights to Participants or their Beneficiaries
which are greater than those of the general creditors of the Corporation. The
right of a Participant or his Beneficiary to receive a distribution hereunder
shall be an unsecured claim against the general assets of the Corporation, and
neither the Participant nor his Beneficiary shall have any rights in or against
any amounts credited under the Plan or any other specific assets of the
Corporation. All amounts credited under the Plan to the benefit of a Participant
shall constitute general assets of the Corporation and may be disposed of by the
Corporation at such time and for such purposes as it may deem appropriate.
Notwithstanding the preceding, upon a Change of Control, the Corporation and
each participating Employer shall contribute to a grantor trust meeting the
requirements of Code Section 671 within 30 days thereafter, an amount equal to
the entire Account balance standing to the credit of each Participant who was a
Director of or employed, or formerly employed, by them or any of them, to the
extent such a trust does not already exist and contain such amount.

23



--------------------------------------------------------------------------------



 



     8.4 Anti-Assignment. No right or benefit under the Plan shall be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance or charge; and
any attempt to anticipate, alienate, sell, assign, pledge, encumber or charge
the same shall be void. No right or benefit shall be liable for or subject to
the debts, contracts, liabilities, or torts of the person entitled to such
benefits. If a Participant, a Participant’s spouse, or any Beneficiary should
become bankrupt or attempt to anticipate, alienate, sell, assign, pledge,
encumber or charge any right to benefits under the Plan, then those rights, in
the discretion of the Administrative Committee, shall cease. In this case, the
Administrative Committee may hold or apply the benefits at issue or any part
thereof for the benefit of the Participant, the Participant’s spouse, or
Beneficiary in such manner as the Administrative Committee may deem proper.
     8.5 Unclaimed Interests. If the Administrative Committee shall at any time
be unable to make distribution or payment of benefits hereunder to a Participant
or any Beneficiary of a Participant by reason of the fact that his whereabouts
is unknown, the Administrative Committee shall so certify, and thereafter the
Administrative Committee shall make a reasonable attempt to locate such missing
person. If such person continues missing for a period of three years following
such certification, the interest of such Participant in the Plan shall, in the
discretion of the Administrative Committee, be distributed to the Beneficiary of
such missing person.
     8.6 References to Code, Statutes and Regulations. Any and all references in
the Plan to any provision of the Code, ERISA, or any other statute, law,
regulation, ruling or order shall be deemed to refer also to any successor
statute, law, regulation, ruling or order.
     8.7 Liability. The Corporation, and its directors, officers and employees,
shall be free from liability, joint or several, for personal acts, omissions,
and conduct, and for the acts, omissions and conduct of duly constituted agents,
in the administration of the Plan, except to the extent that the effects and
consequences of such personal acts, omissions or conduct shall result from
willful misconduct. However, this Section shall not operate to relieve any of
the aforementioned from any responsibility or liability for any responsibility,
obligation, or duty that may arise under ERISA.
     8.8 Tax Consequences of Compensation Reductions. The income tax
consequences to Participants of Compensation reductions under the Plan shall be
determined under applicable federal, state and local tax law and regulation.
     8.9 Corporation as Agent for Related Employers. Each corporation which
shall become a participating employer pursuant to Section 2.10 by so doing shall
be deemed to have appointed the Corporation its agent to exercise on its behalf
all of the powers and authority hereby conferred upon the Corporation by the
terms of the Plan, including but not limited to the power to amend and terminate
the Plan. The Corporation’s authority shall continue unless and until the
related employer terminates its participation in the Plan.
     8.10 Governing Law; Severability. The Plan shall be construed according to
the laws of the State of Pennsylvania, including choice of law provisions, and
all provisions hereof shall be administered according to the laws of that State,
except to the extent preempted by federal law. A final judgment in any action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. In the event that
any one or more of the provisions of the Plan shall for any reason be held to be
invalid, illegal, or unenforceable, such invalidity, illegality or
unenforceability shall not affect any other

24



--------------------------------------------------------------------------------



 



provision of the Plan, but the Plan shall be construed as if such invalid,
illegal, or unenforceable provisions had never been contained herein, and there
shall be deemed substituted such other provision as will most nearly accomplish
the intent of the parties to the extent permitted by applicable law.
     8.11 Taxes. The Corporation shall be entitled to withhold any taxes from
any distribution hereunder or from other compensation then payable, as it
believes necessary, appropriate, or required under relevant law.
This Plan has been executed on December 30, 2008.

                  TELEFLEX INCORPORATED    
 
           
 
  By:   /s/ Terry Moulder
 
   
 
           
 
  Title:   Vice President -
   HR Operations
 
   

25